Citation Nr: 1818243	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-22 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for migraines prior to November 2, 2017, and an initial rating in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1986 to February 1990 and then in the Army from April 1996 to June 1997.  The Veteran also served in the Air Force Reserve from September 2000 to January 2008 with active duty service in the Air Force from March 2003 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for migraines and assigned a noncompensable disability rating effective January 2007.  In a November 2017 rating decision, the RO continued the Veteran's noncompensable rating prior to November 2017 and granted a disability rating of 20 percent thereafter. 

The Board remanded this case in May 2013 to confirm the Veteran's periods of service, to acquire additional service records and post-service treatment records, and to provide the Veteran with an additional VA examination.  The RO has substantially complied with the Board's remand instructions, so the Board may proceed to the merits of the remanded claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance). 

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a June 2012 videoconference hearing.  The VLJ left the record open for 30 days to allow the Veteran to submit additional evidence.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.709 (2017).  A transcript is of record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The severity of the Veteran's headaches, on entrance into service, was not ascertainable. 

2.  During the entire appeal period, the Veteran's migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

During the entire appeal period, the criteria for an initial rating of no more than 50 percent for migraine headaches are met; a deduction based on aggravation may not be taken.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.22, 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  For initial increased rating claims, this duty is satisfied if the veteran was furnished proper notice with regard to his claim for service connection.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); see also VAOPGCPREC 8-2003 (Dec. 22, 2003) (additional notice not required because entitlement to an initial increased rating is a downstream issue from that of service connection).  Here, the RO issued pre-adjudicatory notice to the Veteran in February 2007 and again in October 2008, satisfying VA's duty to notify. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.  § 5103A; 38 C.F.R. § 3.159(c).  Here, the Veteran's service records and post-service treatment records have been obtained, and the Veteran was afforded two VA examinations.  

Based on the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 

Initial Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
	
In evaluating a disability, the Board considers current examination reports in light of the entire record to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 4.10.

Migraines are rated under Diagnostic Code 8100 (DC 8100).  According to DC 8100, a 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for characteristic prostrating attacks averaging 1 in 2 months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).   

Regarding the term "productive of economic inadaptability," the Court of Appeals for Veterans Claims has found that term to mean either "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  "Inadaptability" is not defined in DC 8100 or elsewhere in Title 38 of the Code of Federal Regulations.  However, nothing in DC 8100 requires that a veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce, 18 Vet. App. at 445-46.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Finally, the Board must weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event.  It may find that the preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Baseline disability

In the January 2009 and November 2017 rating decisions, the RO noted that the Veteran's migraines preexisted service, and it established a baseline of 30 percent disability from which to measure the extent to which the Veteran's migraines were aggravated by service.  In the January 2009 rating decision, the RO found that the Veteran's post-service migraines, though aggravated during his 2003 deployment, were also 30 percent disabling, and thus it assigned a 0 percent disability rating (deducting the pre-service baseline from the post-service disability rating).  In the November 2017 rating decision, the RO confirmed and continued the 0 percent rating, but found also that, from November 2, 2017, the Veteran's migraines had become 50 percent disabling and, after deducting the pre-service baseline of 30 percent, assigned a disability rating of 20 percent from that date. 

Under 38 C.F.R. § 4.22 ("Rating of disabilities aggravated by active service"):

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made.

As a preliminary matter, the Board finds that the assignment of a 30 percent baseline rating is incorrect.  The degree of disability at the time of entrance into the active service is not ascertainable.  The only evidence of record as to the nature of the Veteran's migraines prior to his 2003 deployment is a November 2002 treatment note indicating that the Veteran was experiencing headaches 1 or 2 times per month that he treated with Vicoprofen; and that the Veteran was prescribed Maxalt to try if he got another headache.  Years later, in a treatment note from July 2006, a doctor characterized the Veteran's headaches in late 2002 as "fairly frequent," but she did not describe their severity.  Despite the frequency of the Veteran's migraines, the Board notes that the Veteran was considered deployable only a few months later in early 2003, suggesting that the headaches he experienced were not "prostrating." 

Based on the foregoing, the Board finds that the Veteran's baseline severity is 0 percent.  The scant amount of evidence addressing the severity of the Veteran's migraines prior to service makes a proper baseline rating determination impossible.  

For argument purposes, even if the Board were to use the available evidence in an attempt to establish a baseline rating, it is clear that a compensable rating would not be warranted. A 30 percent baseline is inappropriate because there is no indication that the Veteran experienced characteristic prostrating attacks on an average of once per month.  In fact, there is no indication he experienced "prostrating attacks" at all.  Although the Veteran is reported to have experienced headaches 1 or 2 times per month, there is no evidence the Veteran was thereby incapacitated.  To the contrary, treatment notes indicate that the Veteran successfully treated his headaches with medication and that he was deemed capable of deployment in 2003.  For the same reasons, a 10 percent baseline rating is inappropriate because the Veteran did not experience "prostrating attacks" averaging one in 2 months over the last several months.  Accordingly, the Board finds that the Veteran's baseline rating is 0 percent. 


Prior to November 2, 2017 and thereafter

As for the Veteran's migraines for the period prior to November 2, 2017, the Board finds that the Veteran is entitled to a 50 percent disability rating.  A review of the medical evidence of record reveals that from January 2007, when the claim was filed, the Veteran consistently suffered from prostrating attacks that occurred several times per month and caused economic inadaptability. 

A few months prior to the date of claim, in June 2006, the Veteran reported to a doctor that he sometimes experienced migraines up to four times per week and that the pain from a severe headache may measure 8 or 9 on a 10 point scale.  He added that he experienced photophobia and phonophobia during these episodes and that sitting in a quiet, dark room helped. 

In July 2007, while the Veteran was still a member of the Air Force Reserve, a report was prepared for a medical evaluation board to determine the Veteran's eligibility for continued active duty, in light of his struggle with Major Depression (not presently before the Board) and migraines.  The report noted that the Veteran's "most significant medical problem" was his migraines.  A note by the 130th Medical Group, WVANG, also dated July 2007, confirmed that the Veteran's headaches had not responded favorably to treatment and the Veteran continued to have frequent headaches. 

Later, in November 2007, the Veteran recounted to a doctor that he experienced headaches since childhood, but that the severity and frequency of his headaches dramatically increased over the past 3 to 4 years, and that over-the-counter medication was no longer effective.  He noted also that his headaches were frequently precipitated or exacerbated by light, noise and certain odors such as diesel exhaust or jet fuel.  

Finally, in January 2008, an Air Force Physical Evaluation Board determined that the Veteran should be placed on the temporary disability retired list (TDRL) due to "Major Depressive Disorder associated with anxiety disorder and worsening migraines," noting considerable social and industrial adaptability impairment.  The Air Force Board noted that since the Veteran's condition was not stabilized, he was unfit for duty.  

After the Veteran's discharge in January 2008, his migraines did not improve.  In December 2008, the Veteran reported that for the past 5 years, he experienced headaches approximately 2 times per week for which he "takes medication and lies down, not able to function."  He measured the pain caused by his migraines as a 4 on a 10 point scale, but noted that 3 or 4 times per month he experienced a severe migraine with pain reaching 10 on a 10 point scale, and for which medication was ineffective.  The Veteran reiterated that although he usually experienced a migraine one or twice per week, he also experienced headaches for three or four days in a row. 

In August 2009, the Veteran was referred to a new neurologist who noted that his headaches were more frequent when the seasons changed and that it "has been a bad summer for him."  He noted that the Veteran's headaches could last for several days and although Maxalt and Darvocet, together, usually aborted his headaches for the rest of the day, he commonly had a recurrence for another 2 or 3 days.  

Later, in October 2009, the Veteran reported experiencing migraines at least 8 times per month.  By December 2009, at a neurology consult in conjunction with his TDRL status, he reported experiencing 1 to 12 headaches per month, though he noted that, at times, he could last 2 weeks without a headache.  The Veteran explained that his headaches usually began later in the morning or early afternoon and then developed into a severe pounding pain accompanied by nausea, phonophobia and photophobia that could last anywhere from 1 to 3 days.  The neurologist opined that the Veteran's concurrent diagnosis of Major Depression contributed to his migraines, making it particularly difficult to treat.  He noted also that the Veteran's migraines were "too frequent for productive performance," and concluded that this condition was incompatible with military service as it was manifested by disabling attacks that required frequent absences from duty that were unrelieved by treatment.  

Later, in a March 2010 treatment note, the Veteran's neurologist stated that the Veteran could last a week or more without a headache but then suffer from headaches for several days in a row.  By February 2011, he noted that the Veteran's headache pattern had remained the same and he recounted that that numerous attempts at prophylactic medications have failed over the years. 

Then, at an August 2011 VA examination, the Veteran reported experiencing 8 to 10 migraines per month.  He described them as sporadic, such that he could get a headache every day for a week, and then not experience another headache for several weeks.  He, once again, recounted experiencing extreme photophobia or phonophobia during his migraines, and he noted that his migraines had been occurring more frequently and were less responsive to medications.  This increased frequency was noted by a neurologist in September 2011, who indicated that the Veteran had been experiencing headaches daily for two weeks and, prior to that, he was having a migraine one or twice per week. 

At his June 2012 hearing before the Board, the Veteran had the opportunity to provide a detailed account of his experience with migraines.  He reported experiencing migraines 10 to 15 days per month and that, on those days, he was unable to work because his head was "so bad."  He explained that he decided to be self-employed because the frequency with which he needed to miss work due to headaches or anxiety prevented him from being able to hold down a steady job.  

The Veteran reported that in the two weeks prior to the hearing, he experienced a migraine 13 out of 14 days.  He noted that he constantly worried whether his monthly prescription for Maxalt (15 pills) would be enough to last him until his next refill, yet he dreaded taking the medication because it made him sick to his stomach.  Moreover, the Maxalt was not always effective.  The Veteran lamented that he had missed out on so much of his children's lives because he could not do anything when he had a headache.  Rather, he would take medication and lie down in bed, closing all the doors and curtains because he became so sensitive to lights, sounds and temperature changes.  

An October 2014 treatment note indicates that the high frequency of the Veteran's migraines continued in the years following his hearing.  The Veteran reported experiencing more than 15 migraines per month that usually lasted between 6 and 8 hours, while some lasted a few days.  In February 2015, a doctor noted that the Veteran experienced "chronic, intractable migraine headaches" and that the Veteran tried Botox injections as a new form of treatment.  In November 2015, the Veteran reported to emergency for a severe headache.  

In January 2016, the Veteran reported frequent headaches lasting up to 3 to 4 days at a time.  The following month, a doctor noted that the Veteran had been experiencing more than 10 headaches per month.  A year later, in February 2017, the Veteran reported experiencing 2 severe headaches per month.  Later that year, in August, treatment notes indicate that he experienced 2 severe headaches per week and that he had to lie down in a dark room to feel better. 
 	
Finally, in November 2017, the Veteran was afforded an additional VA examination in which the examiner explicitly noted that the Veteran has "characteristic prostrating attacks more than once per month" and that he has "very prostrating and prolonged attacks of severe economic inadaptability" that impacts his ability to work.  The examiner further noted that the Veteran's migraines were occurring more frequently and were becoming less responsive to medications. 

The foregoing history indicates that, since the Veteran separated from service, he consistently suffered from severe migraines multiple times per month during which he experienced photophobia and phonophobia and sought relief through isolating himself in a quiet dark room.  He repeatedly described himself as "not able to function," and his doctors consistently noted that his migraines were debilitating and that they interfered significantly with work. 

Accordingly, for the period prior to November 2, 2017, the Board finds that the Veteran is entitled to a disability rating of 50 percent.  As discussed above, the 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The record shows that, in 2007, the Veteran's migraines were a "significant medical problem" that made him unfit for duty; and that, throughout 2008, he was experiencing 3 or 4 migraines each month for which medication was ineffective.  By 2009, the Veteran was experiencing 8 to 12 migraines per month and, while the severity of the migraines is not noted, a neurologist characterized them as "too frequent for productive performance."  In addition, the Veteran experienced extreme photophobia and phonophobia during these attacks, which suggests that the Veteran was significantly incapacitated by them.  By June 2012, the frequency of the Veteran's migraines increased to 10 to 15 per month that often required him to lie down in a dark room and that significantly interfered with his ability to work.  The frequency of the Veteran's migraines persisted into 2015 at which time the Veteran's doctor described them as "intractable."  By August 2017, the Veteran experienced 2 severe migraines per week that required him to lie down in a dark room to feel better.  

A disability rating of 30 percent is inadequate because it contemplates only one prostrating attack per month and it does not account for the economic impact of such attacks.  Although it is unclear what constitutes "very frequent" attacks for the purposes of a 50 percent disability rating, the severity of the Veteran's attacks that occurred multiple times per month since 2007 often rendered him prostrate and interfered significantly with his ability to work.  The Board takes note that the symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Furthermore, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7.  Accordingly, a 50 percent disability rating is warranted. 

As for the period from November 2, 2017, the examiner noted in the November 2017 examination report that the Veteran experiences "very prostrating and prolonged attacks of severe economic inadaptability" more than once per month that impact his ability to work, and that the Veteran's migraines are occurring more frequently and becoming less responsive to medications.  As this very closely approximates the criteria for a 50 percent disability rating, the Board finds that for the period from November 2, 2017, the Veteran is entitled to a disability rating of 50 percent. 

The Board notes that a 50 percent rating is the maximum possible schedular evaluation available for migraines and there are no other diagnostic codes under which the Veteran might receive a higher evaluation.  Therefore, a rating in excess of 50 percent for the periods under appeal is not warranted.  The Board is remanding a claim of entitlement for TDIU herein for adjudication. 


ORDER

An initial 50 percent rating for migraines for the entire appeal period is granted; a deduction based on aggravation may not be taken. 


REMAND

The issue of entitlement to TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the Veteran's June 2012 hearing, he stated that he often missed work due to his service-connected disabilities (migraines and major depression with anxiety); and that he became self-employed as a way to better balance his symptoms with his work.  Also, as stated above, a VA examiner in November 2017 determined that the Veteran experiences "prolonged attacks of severe economic inadaptability" that impact his ability to work and are increasing in frequency.  Thus, the issue of entitlement to TDIU was raised by the record for at least some portion of the appeal period, and is within the jurisdiction of the Board.

Nevertheless, the TDIU claim has not been adjudicated in the first instance and the Veteran has not been provided with notice advising him about what is needed to substantiate a claim for a TDIU.  The Board finds a remand is necessary to provide notice and initial adjudication.  In addition, on remand, the Veteran should be given the opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him what is needed to substantiate a claim for TDIU.  Give the Veteran an opportunity to complete a VA Form 21-8940.
2.  After the Veteran has had an adequate opportunity to respond to the notice, adjudicate the claim for TDIU.  If the benefit sought is denied, issue a supplemental statement of the case and, after the Veteran has had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


